Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-17-2006

Winter v. CYCAM/MED Source
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3593




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Winter v. CYCAM/MED Source" (2006). 2006 Decisions. Paper 1744.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1744


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No: 05-3593
                                    ____________

                                 CAROL C. WINTER,
                                           Appellant

                                          vs.

                     CYCAM/MED SOURCE TECHNOLOGIES

                   _______________________________________
                   On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 03-cv-01699)
                     District Judge: Honorable Gary L. Lancaster

                    _______________________________________

                  Submitted Under Third Circuit L.A.R. 34.1(a)
                              January 11, 2006
           BEFORE: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES

                                  (Filed: January 17, 2006)

                             _______________________

                                    OPINION
                             _______________________

PER CURIAM.

             Appellant Carol Winter appeals pro se the District Court’s grant of

Cycam/MedSource’s (MedSource) motion for summary judgment on her complaint

alleging discrimination under the Americans with Disabilities Act (ADA), 42 U.S.C. §§
12112, et. seq., the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621,

et. seq., and Title VII, 42 U.S.C. §§ 2000e to 2000e-17 (sex discrimination). We will

affirm.

              The parties are familiar with the facts, thus, we will only briefly summarize

them here. MedSource hired Winter as a quality control visual inspector in August 2000.

She initially received positive employment evaluations, but beginning in August 2002,

Winter’s attendance dropped and the quality of her work deteriorated. In early 2003,

MedSource confronted Winter about her poor attendance and performance. She signed a

document acknowledging the warning, but never told her managers that she was suffering

from a disability. Her performance did not improve, leading to her termination on

February 27, 2003.

              Winter filed a formal charge with the Equal Employment Opportunity

Commission (EEOC) alleging disability and age discrimination. After receiving a right to

sue letter, Winter filed the current action in District Court. She alleges that coworkers

subjected her to “intolerable” conversations regarding killing animals (Winter is a

vegetarian), and that they placed poison in the air conditioning system and her coffee.

She also makes general sex discrimination claims based on the lack of other women in the

company and a coworker’s comment comparing her to Linda Tripp when she reported the

conversations about killing animals to her supervisors. The District Court concluded that

Winter failed to assert a prima facie case on any of her claims and granted MedSource’s



                                              2
motion for summary judgment. Winter appealed.1

              All of Winter’s claims are analyzed under the burden shifting framework

announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). In each

instance, Winter must first establish a prima facie case. Id. at 802. In the context of the

ADA, she must show that she “(1) has a ‘disability,’ (2) is a ‘qualified individual,’ and (3)

has suffered an adverse employment action because of that disability.” See Deane v.

Pocono Med. Ctr., 142 F.3d 138, 142 (3d Cir. 1998) (citation omitted). An individual is

disabled for the purposes of the ADA if she has “a physical or mental impairment that

substantially limits one or more of the major life activities . . . .” 42 U.S.C. §

12102(2)(A); see Emory v. AstraZeneca Pharm. LP, 401 F.3d 174, 179 (3d Cir. 2005).

Not only does Winter fail to explain the precise nature of her disability, there is no

evidence to suggest that MedSource personnel knew that Winter was even injured to such

a degree that it affected the routine performance of her job. See Conneen v. MBNA Am.

Bank, N.A., 334 F.3d 318, 332 (3d Cir. 2003). Thus, Winter fails to meet two of the three

elements of her prima facie case.

              Her ADEA claim suffers similar infirmities. To establish a prima facie age

discrimination claim, Winter must show that “(1) s[]he is over forty, (2) is qualified for

the position in question, (3) suffered from an adverse employment decision, and (4) that



   1
     We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review
over the grant of a motion for summary judgment and apply the same test as the District
Court. See Wastak v. Lehigh Valley Health Network, 342 F.3d 281, 285 (3d Cir. 2003).

                                               3
. . . her replacement was sufficiently younger to permit a reasonable inference of age

discrimination.” Potence v. Hazleton Area Sch. Dist., 357 F.3d 366, 370 (3d Cir. 2004).

Winter provides no evidence that she was replaced by a substantially younger employee.

In fact, she admits to having no idea who was hired or transferred to take over her

position. Further, based on her performance evaluations, MedSource had a legitimate

non-discriminatory reason for Winter’s termination.

              Finally, Winter has failed to exhaust her claim of sex discrimination. In

order to bring a Title VII action in federal court, the plaintiff must first file a charge with

the EEOC sufficient to put the EEOC on notice of her particular claims. See Anjelino v.

N.Y. Times Co., 200 F.3d 73, 93 (3d Cir. 1999); Robinson v. Dalton, 107 F.3d 1018,

1020-21 (3d Cir. 1997). Although Winter properly filed a charge with the EEOC, she

makes no mention of sexual harassment. She does allege several incidents in her intake

questionnaire, but this is not sufficient to exhaust her claim. Winter filed her formal

charge after she filled out her intake questionnaire, implying that she abandoned those

claims in her formal complaint. See Bost v. Fed. Express Corp., 372 F.3d 1233, 1240-41

(11th Cir. 2004); Novitsky v. Am. Consulting Eng’rs, L.L.C., 196 F.3d 699, 702 (7th Cir.

1999).

              For the foregoing reasons, we will affirm the judgment of the District

Court.




                                            4